Citation Nr: 1046189	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  08-14 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel





INTRODUCTION

The Veteran had active service from August 1998 to August 2001, 
and from March 2003 to August 2004, with additional service in 
the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
for right and left knee disabilities.  

The issues of entitlement to a rating higher than 10 
percent for bipolar disorder, and service connection for a 
disability secondary to exposure to chemical agent 
resistance coating (CARC), have been raised by the record, 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although the Board sincerely regrets the additional delay, the 
Veteran's claims must be remanded for additional development.  
Such remand is necessary to ensure that there is a complete 
record upon which to decide the Veteran's claims so that he is 
afforded every possible consideration.

VA's duty to assist the Veteran in the development of the claim 
also includes making reasonable efforts to help the Veteran 
procure pertinent records, whether or not they are in Federal 
custody.  See 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c) (2010).  Here, the claims file reveals that 
there may be relevant treatment and personnel records regarding 
the Veteran's claims which have not been obtained.


Active military, naval, or air service includes any period of 
active duty for training (ACTDUTRA) during which the individual 
concerned was disabled or died from a disease or injury incurred 
or aggravated in the line of duty.  See 38 U.S.C.A. § 101(24) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.6(a) (2010).  Active 
military, naval, or air service also includes any period of 
inactive duty for training (INACTDUTRA) during which the 
individual concerned was disabled or died from an injury (but not 
disease) incurred or aggravated in the line of duty or from an 
acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training.  
See 38 U.S.C.A. § 101(24) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.6(a), (d) (2010). 

The claims file contains evidence of service in the Army National 
Guard with various periods of ACTDUTRA and INACTDUTRA from March 
1996 to March 2007.  A November 2008 report of contact noted that 
the Veteran reenlisted in the Army National Guard.  On VA 
examination in May 2010, the Veteran reported sustaining injuries 
to the right and left knees in December 2009, when he fell down a 
hill while stationed at Fort Leonard Wood.  The VA is required to 
obtain relevant records held by any Federal department or agency 
that the claimant adequately identifies and authorizes VA to 
obtain.  See 38 U.S.C.A. § 5103A(c)(3) (West 2002 & Supp. 2009).  
These records include service records.  See 38 C.F.R. § 
3.159(c)(2), (3) (2010).  Accordingly, the AOJ must attempt to 
obtain missing service treatment records and any service 
personnel records associated with the Veteran's periods of 
ACDUTRA and INACDUTRA service with the Army National Guard after 
March 2007.  If no such records are available, a negative reply 
to that effect is required and must be attached to the Veteran's 
case file.

Finally, the Veteran's VA treatment records on file only date to 
April 2007.  If he has since received additional relevant 
treatment, these records should be obtained.  See 38 U.S.C.A. § 
5103A(c)(2) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(2), 
(c)(3) (2010); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(the VA is charged with constructive, if not actual, knowledge of 
evidence generated by the VA).

Accordingly, the case is REMANDED for the following action:

1.  Verify all periods of service with the 
Army National Guard, including all periods of 
active service, ACDUTRA, and INACDUTRA; and 
obtain all service treatment records for the 
periods of service identified from the 
appropriate source.

Request any associated medical or personnel 
records, i.e., line of duty terminations, 
point statements, hospital records, etc., 
from the Veteran's service.  If no such 
service medical or personnel records can be 
found, or if they have been destroyed, ask 
for specific confirmation of that fact.  
Notify the Veteran as required.  All attempts 
to obtain these records, and any response 
received, must be documented in the claims 
file.  If no records are available, a 
response to that effect is required and 
should be documented in the file.

2.  Obtain and associate with the claims file 
the Veteran's treatment records from VA 
facilities in and around St. Louis, Missouri, 
dated after April 2007.  All attempts to 
obtain these records must be documented in 
the claims file.  If no such records exist, 
the claims file shall be documented 
accordingly.

3.  If service connection cannot be awarded 
based on the development undertaken in 
paragraphs 1 and 2, the RO shall consider 
whether an additional VA examination is 
required to determine whether current 
disabilities of either knee exists, and if 
so, whether any such disabilities are related 
to a qualifying period of active military 
service.  

4.  Readjudicate the Veteran's claim.  If the 
benefit sought on appeal is not granted, the 
Veteran and his representative shall be 
provided with a supplemental statement of the 
case and afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


